UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TYRONE BANNERMAN, individually and on
 behalf of all others similarly situated,

                                                         Civil Action No.: 18-cv-06146-PGG
                                Plaintiffs,

                          vs.
 AIR-SEA PACKING GROUP INC. and RALPH
 LAUREN CORP.,


                                Defendants.

          ORDER GRANTING PLAINTIFFS' UNOPPOSED MOTION FOR FINAL
  APPROVAL OF THE CLASS ACTION SETTLEMENT, APPROVAL OF THE FLSA
        SETTLEMENT AND APPROVAL OF ATTORNEYS' FEES AND
                   REIMBURSEMENT OF EXPENSES

       This matter came before the Court on the application of the Plaintiffs for final approval

of the settlement between Plaintiffs and Defendants Air-Sea Packing Group Inc. ("Air-Sea"),

Ralph Lauren Corp. ("Ralph Lauren") ( collectively, "Defendants") as set forth in the Settlement

Agreement (the "Settlement," or "Settlement Agreement") preliminarily approved by this Court

on September 19, 2019. The Court, having held a Final Fairness Hearing on January 24, 2020,

and having considered all papers filed and proceedings had herein, and otherwise being fully



    M.,2020,
infonned of the premises, and good cause appearing therefore, on his 2//ta,y of




IT IS HEREBY ORDERED THAT:

        1.     For purposes of this Order and Final Judgment, the Court adopts and incorporates

the definitions as set forth in the Amended Settlement Agreement executed by the Parties and filed

with this Court.


                                                1
       2.         This Court hereby approves the settlement set forth in the Amended Settlement

Agreement and finds that the settlement is, in all respects, fair, reasonable, adequate and in the

best interests of the Class Members in accordance with Fed. R. Civ. P. 23(e) and 29 U.S.C. § 216.

This Settlement Agreement is the product of arm's-length settlement negotiations.

       3.         The Court finds that the Class Notices fairly and adequately advised Class Members

of the nature of the action, a description of the Class, the Class Members' right to exclude

themselves from the settlement, and the right of all Class Members to object to the settlement, be

represented by counsel, and appear at the fairness hearing. Class Members were provided the best

notice practicable under the circumstances. The Court further finds that the Class Notices and

distribution of such Class Notices complied fully with Fed. R. Civ. P. 23, the Fair Labor Standards

Act, 29 U.S.C. $$ 201, et seq., the United States Constitution, and any other applicable laws, as

appropriate.

       4.         None of the Class Members submitted a request for exclusion from the Settlement

by submitting an Opt-Out Statement. As such, 100% of the Class Members are participating in

the settlement.

        5.        The Court hereby grants Plaintiffs' Counsels' Motion for Attorneys' Fees and

awards Class Counsel's Finn a total of $182,798.17 in attorneys' fees, or thirty-three and one-third

percent (33.33%) of the Gross Settlement Amount. See Masters, v. Wilhelmina Model Agency,

Inc., 473 F.3d 423, 437 (2d Cir. 2007) (holding that "[t]he entire Fund, and not some portion

thereof, is created through the efforts of counsel at the instigation of the entire class" and thus fees

should be allocated based on "total funds made available, whether claimed or not."); see also In re

Nassau Cty. Strip Search Cases, 12 F. Supp. 3d 485, 492-93 (E.D.N.Y. 2014) (noting "that the

percentage is applied to the total amount recovered on behalf of the class (i.e. the 'common fund'),




                                                   2
not to the lesser sum that in all probability will be claimed by members of the class from that

fund.").

           6.   The Court further finds that the amount of fees requested is fair and reasonable

using the "percentage-of-recovery" method, which is consistent with the "trend in this Circuit."

See McDaniel v. Cty. OfSchenectady, 595 F.3d 411,417 (2d Cir. 2010); Diaz, 2010 WL 5507912,

at *7-8 (following percentage-of-the-fund method); deMunecas, 2010 WL 3322580, at 8-9

(same); Clark, 2010 WL 1948198, at 8-9 (same); Reyes v. Buddha-Bar NYC, No. 08 Civ. 2494,

2009 WL 5841177, at 4 (S.D.N.Y. May 28, 2009) (same); Strougo ex rel. Brazilian Equity Fund,

Inc. v. Bassini, 258 F. Supp. 2d 254, 261-62 (S.D.N.Y. 2003) (collecting cases adopting the

percentage-of-the-fund method); In re NASDAQ Market-Makers Antitrust Litig., 187 F.R.D. 465,

483-85 (S.D.N.Y. 1998) (same).

           7.   The Court awards Service Payments of $20,000.00, divided equally between

Tyrone Bannerman and Jean Alverez, from the Gross Settlement Amount.                These Service

Payments are reasonable in light of the efforts Mr. Bannerman and Mr. Alverez have expended in

furthering the Class Members' interests.

           8.   The Court approves up to $3,841.45 to be paid from the Gross Settlement Amount

for litigation costs and expenses and Settlement Administration Costs not to exceed $8,000.

           9.   This action shall be and hereby is dismissed on the merits with prejudice. Since no

Class Members have submitted an opt-out statement pursuant to Section 2.6.2 of the Settlement

Agreement during the Notice Period, all Rule 23 Class Members hereby are permanently barred

from prosecuting against the Released Parties (as defined in the Settlement Agreement) any and

all Released State Law Claims. Named Plaintiffs, as consideration for the Court awarded Service

Payments, have released all claims against the Released Parties that arise or are related to any




                                                 3
matter, event, fact, act, omission, cause, or thing which existed, arose, or occurred on or prior to

the Effective Date, and are permanently barred from prosecuting any such claim against the

Released Parties. All Participating Class Members who timely endorse and cash their Settlement

Checks in accordance with the procedures set forth in the Settlement Agreement shall release both

the Released State Law Claims and the Released Federal Law Claims, and shall be and are

permanently barred from prosecuting against the Released Parties any and all Released State Law

Claims and Released Federal Law Claims.

         10.   Though the Court retains jurisdiction over this action for the purpose of enforcing

the Amended Settlement Agreement, the judgment is a Final Judgment in accordance with the

Settlement Agreement. The parties shall abide by all terms of the Settlement Agreement and this

Order.

SO ORDERED:




Hon. Judge Paul G. Gardephe


Date:




                                                 4
